DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 13 August 2021, to the non-final rejection dated 13 May 2021 has been received and duly noted.  Amended claims and specification have been received and entered into the record. 
Nucleotide and/or Amino Acid Sequence Disclosures
The previous office action identified issues with respect to the sequence listings included in the specification.
Applicant has taken the necessary actions to bring the application into compliance with the noted requirements.
Examiner’s Response to Amendment
In view of the Applicant’s response, the status of the rejections of record is as follows:
Status of the Claims
Claims 12, 14-15 and 17 are pending and rejected.
Claims 1-11, 13 and 18-20 are pending but withdrawn from consideration as drawn to non-elected subject matter.
Claim 16 is objected to.
Claim 21 is allowable.
Objections / Rejections Withdrawn

Specification Objections
The objections to the specification are withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
Claims 12, 14 and 17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection is withdrawn in view of the clarifying amendment.

Claim Rejections - 35 USC § 102
Claims 12 and 14-16 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 467527.
Claims 12 and 14-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavecchia (J. Med. Chem. 2013, 56, 7, 2861–2873).

The present amendment to independent claim 12 requires that the composition contain daunorubicin in addition to the compound of formula I.
Neither of the cited references discloses or suggests such a composition.  The rejections are withdrawn.


Claim Rejections - 35 USC § 103
Claims 12, 14 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Ilavarone (US 2013/0156795).
The rejection is withdrawn in part.  
In particular the rejection of claim 17 over Ilavarone is withdrawn.  
Claim 17 requires a composition which not only contains daunorubicin in addition to the compound of formula I but also which contains an additional anticancer agent from among the listed options.  
The reference does not reasonably teach or suggest the addition of a third anticancer agent to the compositions which are taught therein.

The rejection of claims 12 and 14 is maintained below.

Rejection Maintained 
The rejection of claims 12 and 14 under 35 U.S.C. 103 as being unpatentable over Ilavarone (US 2013/0156795) is maintained.
The rejection:
The rejection asserted that it would have been obvious to provide for a composition comprising an instant compound together with a second anti-cancer agent according to the reference teachings.  See pages 13-19 of the previous office action.
The grounds of rejection identified the second agent as cytarabine and not daunorubicin as is now required by amendment.

Applicant’s Traversal:
Applicant traversed only to the extent that a general allegation of patentability of the amended claims over the reference was made on page 12 of the response.  No other reasoning was provided and the Examiner’s rationale was not disputed. 

Examiner’s Response:
The Examiner asserts that the reasoning for providing a combination of the instant compound together with one of the particular listed anticancer agents taught by the reference set forth in the previous office action remains valid.  In this regard, the grounds of rejection referred to the teachings of paragraphs 304-305:
“the reference teaches co-administration of the disclosed compounds with other chemotherapy drugs to provide for improved cancer treatment, see page 75 at paragraphs 303-304. Paragraph 304, line 6 suggests cytarabine as one of the other chemotherapy drugs that can be used in combination with the disclosed compounds”.
However, paragraph 304 also lists daunorubicin as one of the other chemotherapy drugs that can be used in combination with the disclosed compounds at line 7, just below cytarabine:

    PNG
    media_image1.png
    333
    1015
    media_image1.png
    Greyscale

Therefore, for the same reasons that it would have been obvious to provide for a composition comprising cytarabine it would also have been obvious to provide for a composition comprising daunorubicin.  The rejection is therefore maintained for this reason.
To the extent that this represents a “new” ground of rejection it is necessitated by applicant’s amendment to the claims.

New Objections / Rejections

Claim Objections
[1] Claim 16 is objected to as depending from a rejected base claim.  Claim 16 is not allowable since it depends from rejected claim 12.

[2] Claim 12 is objected to over an informal issue.
The amended claim shows the structural portions of the definition for formula I as being lined through:

    PNG
    media_image2.png
    216
    163
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    77
    383
    media_image3.png
    Greyscale
 
The Examiner believes this is incorrect and that it is likely a software / technical error.  The claim is interpreted as requiring a compound of formula I as previously presented at least since Applicant’s response indicates at page 12 that “Applicant has herein amended the claims to recite that the composition includes both the compound of formula I and daunorubicin”.

[3] Claim 17 is objected to over an informal issue.  
The claim recites the phrase: “The pharmaceutical composition of claim 12, further comprising a second anti-cancer agent selected from…”.  
This is technically not correct since claim 12, as amended, already requires two anti-cancer agents.  The Examiner suggests “further comprising a third anti-cancer agent” for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jurd (Journal of heterocyclic chemistry, 1988, 25, 89-96), Batra (Biochemical Pharmacology, 1988, 37, 2595-2602, IDS) and Appelbaum (Nat. Rev. Clin. Oncol. 2012, 9, 376–377).

The Instant Claims
The instant claims are drawn to a pharmaceutical composition comprising the compound “6-((2,4-Dimethoxyphenyl)-4-morpholinylmethyl)-1,3-benzodioxol-5-ol” (Instant example 8) and the anticancer agents daunorubicin and cytarabine.

    PNG
    media_image4.png
    374
    642
    media_image4.png
    Greyscale

A composition comprising all three of these substances has all the structure necessary to provide for the instant limitation “effective for the treatment of acute myeloid leukemia (AML)”.  The claimed composition requires the presence of an “effective amount” of the compound of formula I and further amounts of the other anti-cancer agents.  The inclusion of an effective amount of the compound itself provides the features necessary to perform the intended use.  Further, the specification does not provide any limiting definition of what constitutes an effective amount (page 10).

The Prior Art
Jurd teaches on page 89 column 1 that benzyl-1,3-benzodioxole derivatives of types 1 and 2 are active against lymphocytic leukemia and other tumors in mice similar to the related compound podophyllotoxin:

    PNG
    media_image5.png
    257
    861
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    257
    1198
    media_image6.png
    Greyscale

The reference thus suggests that the morpholino containing benzodioxoles of type 2 have anticancer utility in vivo.

Batra teaches the particular morpholino containing benzodioxole compound 6-((2,4-Dimethoxyphenyl)-4-morpholinylmethyl)-1,3-benzodioxol-5-ol and its anti-cancer functional activity.
See the structure of previously known compound “NSC 370277” at figure 1 on page 2596 – this is the compound 6-((2,4-Dimethoxyphenyl)-4-morpholinylmethyl)-1,3-benzodioxol-5-ol.  The compound is described as potent in an anticancer assay (leukemia cells) at least at figure 2 on page 2599.  The cancer cell growth inhibition activity of NSC 370277 is demonstrated in this assay.

    PNG
    media_image7.png
    341
    406
    media_image7.png
    Greyscale


Appelbaum teaches that daunorubicin and cytarabine are commonly used in combination to treat AML.  See the first paragraph “standard induction therapy of adult acute myeloid leukaemia (AML) has been a combination of two drugs, dauno-rubicin and cytarabine”.  The reference further suggests that the addition of a third anti-cancer agent to provide for a more effective treatment is highly desirable: “trials have been conducted that tested the addi-tion of a third agent to the standard double regimen in an effort to make therapy more effective and satisfying—outcomes that would be of great interest”.  The reference provides clinical details with respect to several of these combinations and discusses aspects relating to a particular combination with cladribine.  However, as a whole, the reference provides motivation to attempt addition of a third anticancer agent to the well-known two drug combination of dauno-rubicin and cytarabine.

Differences between Prior Art & the Claims 
The difference between what is claimed and what is taught in the references is that 6-((2,4-Dimethoxyphenyl)-4-morpholinylmethyl)-1,3-benzodioxol-5-ol is taught as having anticancer utility but is not taught as being provided in a composition together with both dauno-rubicin and cytarabine.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have combined the anticancer agents daunorubicin and cytarabine known to have utility when used in combination, together with another compound known to have anticancer utility, such as 6-((2,4-Dimethoxyphenyl)-4-morpholinylmethyl)-1,3-benzodioxol-5-ol in order to provide for a further useful composition.  The skilled artisan would find reason to provide for a composition comprising all three agents at least in order to provide for convenient dosing of such a combined anticancer treatment.
The Appelbaum reference teaches that the anticancer activity of the known combination of dauno-rubicin and cytarabine can be enhanced by combining with a third anticancer agent.  The combined Jurd and Batra references teach that benzyl-benzodioxole derivatives including the compound 6-((2,4-Dimethoxyphenyl)-4-morpholinylmethyl)-1,3-benzodioxol-5-ol have anticancer utility.  A skilled artisan would provide for a composition comprising the three agents in order to provide for a composition with an enhanced effectiveness.  See MPEP 2144.06 “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.
Thus, Appelbaum suggests a composition comprising both dauno-rubicin and cytarabine would have utility to treat cancer according to the known combination of these agents in clinical practice.  The addition of a third active agent to such a composition, as presently claimed, is an obvious variation since the reference suggests a third anticancer agent can improve the treatment efficacy.  An artisan would expect that the combined composition would be an effective anticancer agent in view of the known utility of all three agents.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 21
Claim 21 has been indicated as allowable.  The claim is directed to a pharmaceutical composition comprising the elected species and the known anticancer agent daunorubicin.  The elected species is a known compound, however, the only reference to this substance in the prior art is the previously cited PubChem Substance Record for SID 467527.  The database record does not teach any particular utility, at best it only discloses that the compound was tested in various in vitro assays and not found to have significant activity therein.  Therefore, there is no reason why a skilled artisan would provide for a composition of the substance where it is combined with any other particular therapeutic agent, much less the specific one required by the claim.

Claim 16
Claim 16 is directed to a pharmaceutical composition comprising either the elected species or the compound of example 27 (6-(1-Pyrrolidinyl(3,4,5-trimethoxyphenyl)methyl)-1,3-benzodioxol-5-ol) and the known anticancer agent daunorubicin.
Claim 16 is not rejected over the prior art.  
See above with respect to the composition comprising the elected species.  
With respect to the composition comprising 6-(1-Pyrrolidinyl(3,4,5-trimethoxyphenyl)methyl)-1,3-benzodioxol-5-ol, there is no reasonable basis provided by the prior art as to why a claimed composition would be provided.  

    PNG
    media_image8.png
    412
    670
    media_image8.png
    Greyscale

The compound is known in the prior art, see Jurd (Journal of heterocyclic chemistry, 1988, 25, 89-96), compound 4f in scheme 1.  The reference teaches at page 89, column 2, that such pyrrolidine compounds readily dissociate to ortho-quinone methides according to scheme 4a (shown at page 95).  The reference teaches that the pyrrolidine compounds have a distinct reactivity relative to the corresponding morpholine and piperidine compounds.   In view of this reactivity, the compounds are taught as having utility as synthetic intermediates in the conversion to benzopyran derivatives.  The reference provides no teachings or expectation that the pyrrolidine compound of example 27 would have utility as a pharmaceutical active substance itself and may be considered to teach away from the use of the compound as such since it is taught as unstable in protic solvent.  Unlike the related morpholine and piperidine compounds, this substance would thus not be expected to have stability, appropriate for use in standard pharmaceutical preparations and applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625